The opinion of the court was delivered by
This is a proceeding in mandamus on the relation of W. H. Gray, receiver of the National Bank of Guthrie, to require the respondent, W. S. Spencer, treasurer of the city of Guthrie, to pay over to said receiver certain moneys, the proceeds of taxes levied by said city of Guthrie for the payment of certain warrants, issued by said city, in settlement of certain liabilities of the provisional governments of Guthrie, East Guthrie, Capitol Hill and the consolidated school districts composed of Guthrie, East Guthrie, West Guthrie and Capitol Hill. The conditions relating to the issue of said warrants and to the levy and collection of said taxes, are *Page 217 
the same as those considered in the case of Robert Martin,Mayor, et al. v. The Territory of Oklahoma ex rel. W. H. Gray,
decided by this court at this term (p. 188, this volume). The facts being substantially the same in each case, and the questions of law arising upon the records in both cases being identical, the conclusion of the court in that case must govern as to this.
The judgment of the court below, in this cause, is reversed and the case remanded to the court below, with instructions to proceed in accordance with the views expressed in the opinion in the other case.
Dale, C. J., having presided in the court below, not sitting; all the other Justices concurring.